Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Clean Energy Fuels Corp.

3020 Old Ranch Parkway, Suite 200

Seal Beach, California 90740

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.             This Subscription Agreement, including the Terms and Conditions
For Purchase of the Shares and the Warrants attached hereto as Annex I
(collectively, this “Agreement”) is made as of the date set forth below between
Clean Energy Fuels Corp., a Delaware corporation (the “Company”), and the
Investor.

 

2.             The Company has authorized the sale and issuance to certain
investors of (i) up to an aggregate of 4,419,192 shares (each a “Share,” and
collectively, the “Shares”) of its common stock, par value $0.0001 per share
(the “Common Stock”), (ii) warrants (the “Series I Warrants”) to purchase up to
an aggregate of 3,314,394 shares of Common Stock in the ratio of 0.75 shares per
share of Common Stock, in substantially the form attached hereto as Exhibit B,
and (iii) warrants (the “Series II Warrants”) to purchase up to an aggregate of
1,136,364 shares of Common Stock, in the ratio of up to 0.257143 shares per
share of Common Stock, in substantially the form attached hereto as Exhibit C,
subject to adjustment by the Company’s Board of Directors, or a committee
thereof, for a purchase price of $7.92 per unit (the “Purchase Price”).  The
Series I Warrants, together with the Series II Warrants, are collectively
referred to herein as the “Warrants.”  The Shares issuable upon exercise of the
Warrants are referred to herein as the “Warrant Shares” and, together with the
Shares and the Warrants, are referred to herein as the “Securities”.  The
fractional amount of each of the Series I Warrants and the Series II Warrants
are referred to herein as  the “Applicable Warrant Ratio”

 

3.             The offering and sale of the Shares and the Warrants (the
“Offering”) are being made pursuant to (1) an effective Registration Statement
on Form S-3 (including the Prospectus contained therein (the “Base Prospectus”),
File No. 333-152306, the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”), (2) if applicable,
certain “free writing prospectuses” (as that term is defined in Rule 405 the
Securities Act of 1933, as amended (the “Act”)), that have been or will be
filed, if required, with the Commission and delivered to the Investor on or
prior to the date hereof, (3) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Shares and terms of the Offering
that will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission), along with the Company’s counterpart to this
Agreement, and (4) if the Company has filed an abbreviated registration
statement to register additional securities pursuant to Rule 462(b) (the
“462(b) Registration Statement”), then any reference herein to the Registration
Statement shall also be deemed to include such 462(b) Registration Statement.

 

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Shares and the Warrants set forth below for the

 

--------------------------------------------------------------------------------


 

aggregate purchase price set forth below.  The Shares and the Warrants shall be
purchased pursuant to the Terms and Conditions for Purchase of Shares and
Warrants attached hereto as Annex I and incorporated herein by this reference as
if fully set forth herein.  The Investor acknowledges that the Offering is not
being underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.

 

5.             The manner of settlement of the Shares included in the Shares and
the Warrants purchased by the Investor shall be as follows:

 

Delivery versus payment (“DVP”) through the Depository Trust Company (“DTC”)
(i.e., at closing, the Company shall issue Shares registered in the Investor’s
name and address as set forth below and released by Computershare Trust Company,
N.A. (the “Transfer Agent”) directly to the account(s) at Lazard Capital Markets
LLC (“LCM”) identified by the Investor; upon receipt of such Shares, LCM shall
promptly electronically deliver such shares to the Investor, and simultaneously
therewith payment shall be made by LCM  by wire transfer to the Company)  NO
LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

 

(I)

NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY SUCH INVESTOR, AND

 

 

 

 

(II)

CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES BEING
PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE
PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND THE WARRANTS OR DOES NOT MAKE
PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE
WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE
EXCLUDED FROM THE OFFERING ALTOGETHER.

 

6.             The executed Warrants shall be delivered in accordance with the
respective terms thereof.

 

7.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a FINRA member or an Associated Person (as such term is defined
under the FINRA Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Investor nor any group of Investors, if any (as
identified in a public filing made with the Commission) of which the Investor is
a part in connection with the Offering, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.  Exceptions:

 

--------------------------------------------------------------------------------


 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

8.             The Investor represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the Base Prospectus, dated July 29, 2008, which is
a part of the Company’s Registration Statement, the documents incorporated by
reference therein, the Prospectus Supplement, dated October 28, 2008 and any
free writing prospectus (collectively, the “Disclosure Package”), prior to or in
connection with the receipt of this Agreement.  The Investor acknowledges that,
prior to the delivery of this Agreement to the Company, the Investor will
receive certain additional information regarding the Offering, including pricing
information (the “Offering Information”). Such information may be provided to
the Investor by any means permitted under the Act, including the Prospectus
Supplement, a free writing prospectus and oral communications.

 

9.             No offer by the Investor to buy the Shares and the Warrants will
be accepted and no part of the Purchase Price will be delivered to the Company
until the Investor has received the Offering Information and the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or LCM on behalf of the Company) sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer.  An indication of interest will involve no obligation or commitment of
any kind until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

 

10.          For so long as any Warrants remain outstanding, the Company shall
not, in any manner, issue or sell any rights, warrants or options to subscribe
for or purchase Common Stock, or directly or indirectly convertible into or
exchangeable for Common Stock at a price which resets as a function of market
price of the Common Stock, unless the conversion, exchange or exercise price of
any such security cannot be less than the then applicable Exercise Price (as
defined in the Warrants) with respect to the Common Stock into which any Warrant
is exercisable.

 

--------------------------------------------------------------------------------


 

Number of Shares:

 

 

Number of Series I Warrants:

 

 

Number of Series II Warrants:

 

 

Purchase Price Per Share: $

7.92

 

Aggregate Purchase Price: $

 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

Dated as of: October 28, 2008

 

 

 

 

 

 

 

INVESTOR

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

Agreed and Accepted

this      day of October, 2008:

 

 

CLEAN ENERGY FUELS CORP.

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF THE SHARES AND THE WARRANTS

 

1.             Authorization and Sale of the Shares and the Warrants.  Subject
to the terms and conditions of this Agreement, the Company has authorized the
sale of the Shares and the Warrants.

 

2.             Agreement to Sell and Purchase the Shares and the Warrants;
Placement Agents.

 

2.1          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the respective number of Shares and Warrants
set forth on the last page of the Agreement to which these Terms and Conditions
for Purchase of Shares and Warrants are attached as Annex I (the “Signature
Page”) for the aggregate purchase price therefor set forth on the Signature
Page.

 

2.2          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3          Investor acknowledges that the Company has agreed to pay Lazard
Capital Markets LLC (“LCM”) and W.R. Hambrecht + Co., LLC (“WRHCo” together with
LCM, the “Placement Agents”) a fee (the “Placement Fee”) in respect of the sale
of the Shares and the Warrants to the Investor.

 

2.4          The Company has entered into a Placement Agent Agreement, dated the
date hereof (the “Placement Agreement”), with the Placement Agents that contains
certain representations, warranties, covenants and agreements of the Company
that, subject to Section 5 hereof, may be relied upon by the Investor, which
shall be a third party beneficiary thereof.  The Company confirms that neither
it nor any other Person acting on its behalf has provided the Investor with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information, except as will be disclosed in the Prospectus
and the Company’s Form 8-K filed with the Commission in connection with the
Offering.  The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.

 

3.             Closings and Delivery of the Shares, Warrants and Funds.

 

3.1          Closing.  The completion of the purchase and sale of the Shares and
the Warrants (the “Closing”) shall occur at a place and time (the “Closing
Date”) to be specified by the Company and the Placement Agents, and of which the
Investor will be notified in advance by the Placement Agents, in accordance with
Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  At the Closing, (a) the Company shall cause the Transfer
Agent to deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor, (b) the Company shall cause to be delivered to the Investor
each of the Series I Warrant and the Series II Warrant to purchase a number of
whole Warrant Shares determined by multiplying the number of Shares set forth on
the signature page by the

 

--------------------------------------------------------------------------------


 

Applicable Warrant Ratio and rounding down to the nearest whole number and
(c) the aggregate purchase price for the Shares and the Warrants being purchased
by the Investor will be delivered by or on behalf of the Investor to the
Company.

 

3.2          Conditions to the Company’s Obligations.  (a)  The Company’s
obligation to issue and sell the Shares and the Warrants to the Investor shall
be subject to: (i) the receipt by the Company of the purchase price for the
Shares and the Warrants being purchased hereunder as set forth on the Signature
Page and (ii) the accuracy of the representations and warranties made by the
Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Shares and the Warrants will be subject to the
condition that the Placement Agents shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied.  The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Shares that they have agreed to purchase from the
Company.

 

3.3          Delivery of Funds.

 

Delivery Versus Payment through The Depository Trust Company.  The Investor has
elected to settle the Shares purchased by such Investor by delivery versus
payment through DTC, no later than one (1) business day after the execution of
this Agreement by the Investor and the Company, and the Investor shall confirm
that the account or accounts at LCM to be credited with the Shares being
purchased by the Investor have a minimum balance equal to the aggregate purchase
price for the Shares and the Warrants being purchased by the Investor.

 

3.4          Delivery of Shares.

 

Delivery Versus Payment through The Depository Trust Company.  The Investor has
elected to settle the Shares purchased by such Investor by delivery versus
payment through DTC, no later than one (1) business day after the execution of
this Agreement by the Investor and the Company, and the Investor shall notify
LCM of the account or accounts at LCM to be credited with the Shares being
purchased by such Investor.  On the Closing Date, the Company shall deliver the
Shares to the Investor through DTC directly to the account(s) at LCM identified
by Investor and simultaneously therewith payment shall be made by LCM by wire
transfer to the Company.

 

4.             Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:

 

4.1          The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Shares and the Warrants, including investments in securities issued by
the Company and investments in comparable companies, (b) has answered all
questions on the Signature Page and the Investor Questionnaire and the answers
thereto are true and correct as of the date hereof and will be true and correct
as of the Closing Date and (c) in connection

 

--------------------------------------------------------------------------------


 

with its decision to purchase the respective number of Shares and Warrants set
forth on the Signature Page, has received and is relying solely upon (i) the
Disclosure Package and the documents incorporated by reference therein and
(ii) the Offering Information.

 

4.2          (a) No action has been or will be taken in any jurisdiction outside
the United States by the Company or the Placement Agents that would permit an
offering of the Shares and the Warrants, or possession or distribution of
offering materials in connection with the issue of the Securities in any
jurisdiction outside the United States where action for that purpose is
required, (b) if the Investor is outside the United States, it will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers the Shares and the Warrants or has in its
possession or distributes any offering material, in all cases at its own expense
and (c) the Placement Agents are not authorized to make and have not made any
representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Shares and the Warrants, except as
set forth or incorporated by reference in the Base Prospectus or the Prospectus
Supplement.

 

4.3          (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law,
rule or regulation (including any federal or state securities law, rule or
regulation).

 

4.4          The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Shares and the Warrants constitutes legal, tax or investment advice.  The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares and the Warrants.  The Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop.  In
addition, the Company does not intend to apply for listing the Warrants on any
securities exchange.  Without an active market, the liquidity of the Warrants
will be limited.

 

4.5          Since the date on which the Placement Agents first contacted such
Investor about the Offering, the Investor has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities), and has not
violated its obligations of confidentiality.  The Investor covenants that it
will not engage in any purchases or sales of the securities of the Company
(including Short Sales) or disclose any information about the Offering (other
than to its advisors that are under a legal obligation of confidentiality) prior
to the time that the transactions contemplated by this Agreement are publicly
disclosed.  Each Investor agrees that it will not use any of the Securities
acquired pursuant to this Agreement to cover any short position in the Common
Stock if doing so would be in violation of applicable securities laws.  For
purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sales contracts, options,

 

--------------------------------------------------------------------------------


 

puts, calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.

 

5.             Acknowledgement Regarding Investors’ Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding, but
subject to compliance by the Investors with applicable law and the provisions of
this Agreement, it is understood and acknowledged by the Company (i) that none
of the Investors have been asked by the Company to agree, nor has any Investor
agreed with the Company, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term;
(ii) that past or future open market or other transactions by any Investor,
including, without limitation, short sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Investor, and counter-parties in “derivative” transactions to
which any such Investor is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) that each Investor shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (a) one or more Investors may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to the Warrants are being determined
and (b) such hedging and/or trading activities, if any, can reduce the value of
the existing shareholders’ equity interest in the Company both at and after the
time the hedging and/or trading activities are being conducted.  The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Warrants or any of the documents
executed in connection herewith.

 

6.             Survival of Representations, Warranties and Agreements; Third
Party Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and the
Warrants being purchased and the payment therefor.  The Placement Agents and
Lazard Fréres & Co. shall be third party beneficiaries with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.

 

7.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and will be delivered and addressed as
follows:

 

--------------------------------------------------------------------------------


 

 

(a)

if to the Company, to:

 

 

 

 

 

Clean Energy Fuels Corp.

 

 

3020 Old Ranch Parkway, Suite 200

 

 

Seal Beach, California 90740

 

 

Attention: Harrison Clay, Esq.

 

 

Facsimile: (562) 493-4532

 

 

 

 

 

with copies to (which shall not constitute notice):

 

 

 

 

 

Morrison & Foerster LLP

 

 

425 Market Street

 

 

San Francisco, California 94105-2482

 

 

Attention: Andrew D. Thorpe, Esq.

 

 

Facsimile: (415) 268-7522

 

(b)       if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

 

8.             Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

9.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

10.          Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

11.          Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

12.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

 

13.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement, together
with the Prospectus Supplement (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of Shares and Warrants to such Investor.

 

14.          Press Release.  The Company and the Investor agree that the Company
shall issue a press release announcing the Offering and disclosing all material
terms and conditions of the

 

--------------------------------------------------------------------------------


 

Offering prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof.

 

15.          Termination.  In the event that the Placement Agreement is
terminated by the Placement Agents pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CLEAN ENERGY FUELS CORP.

 

INVESTOR QUESTIONNAIRE

 

 

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

 

 

 

1.

 

The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

 

 

 

 

 

2.

 

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

 

3.

 

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 

4.

 

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

 

 

 

5.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

 

 

 

6.

 

DTC Participant Number:

 

 

 

 

 

7.

 

Name of Account at DTC Participant being credited with the Shares:

 

 

 

 

 

8.

 

Account Number at DTC Participant being credited with the Shares:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SERIES I WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SERIES II WARRANT

 

--------------------------------------------------------------------------------